Case 2:19-cv-14394-RLR Document 28 Entered on FLSD Docket 03/27/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 2:19-CV-14394-ROSENBERG

  GEORGE FRIEDEL &
  KATHLEEN FRIEDEL,

         Plaintiffs,

  vs.

  SUN COMMUNITIES, INC.,

         Defendant.
                                                /

                DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF
                TIME TO RESPOND TO SECOND AMENDED COMPLAINT
                 AND EXTENSION FOR EXPERT WITNESS DISCLOSURES

         Defendant, Sun Communities, Inc. (“Sun Communities”), by and through the

  undersigned counsel, respectfully requests an extension of time through April 29, 2020 to file its

  response to Plaintiffs’ Second Amended Complaint (Doc. 27), and an amendment to the Court’s

  Scheduling Order (Doc. 12) extending the deadline for the parties’ expert witness disclosures

  through May 30, 2020. In support thereof, Defendant states:

         1.      On March 13, 2020, the White House issued the Proclamation on Declaring a

  National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak.

         2.      The national emergency has caused the closure of Defendant and its counsel’s

  offices and an interruption in their day-to-day operations.

         3.      Defendant and its undersigned counsel require additional time to properly provide

  a response to the Second Amended Complaint and to provide expert witness disclosures.

         4.      Rule 6 of the Federal Rules of Civil Procedure provides that the Court may

  enlarge the time for a deadline for good cause.
Case 2:19-cv-14394-RLR Document 28 Entered on FLSD Docket 03/27/2020 Page 2 of 3



         5.      This request is made in good faith and not for purposes of delay, and will not

  prejudice any party.

         6.      Counsel for Defendant Sun Communities has conferred with Plaintiffs’ counsel

  on the relief requested in this Motion. Plaintiffs’ counsel does not oppose the enlargements of

  time requested herein and stipulates to the entry of an order granting this Motion.

         WHEREFORE, Defendant Sun Communities respectfully requests an order granting an

  extension of time to April 29, 2020 for Defendant’s response to Plaintiffs’ Second Amended

  Complaint and extending the Scheduling Order’s deadline for expert witness disclosures to May

  30, 2020.

  Dated: March 27, 2020

                                               Respectfully submitted,

                                               ATLAS LAW


                                               /s/ Brian C. Chase
                                               Brian C. Chase, Esq.
                                               Florida Bar No. 0017520
                                               3902 N. Marguerite Street
                                               Tampa, Florida 33603
                                               T: 813.241.8269
                                               F: 813.840.3773
                                               Attorneys for Defendant




                                                   2
Case 2:19-cv-14394-RLR Document 28 Entered on FLSD Docket 03/27/2020 Page 3 of 3



                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 27th day of March, 2020, I electronically filed the

  foregoing with the Clerk of Court by using the CM/ECF system which will send notice of

  electronic filing to all counsel of record.

                                                /s/ Brian C. Chase
                                                Brian C. Chase, Esq.
                                                Florida Bar No. 17520



                                            SERVICE LIST

  MARCY I. LAHART, ESQ.                               DENESE VENZA
  Marcy I. LaHart, P.A.                               Venza Law LLC
  207 SE Tuscawulla Road                              931 Village Boulevard
  Micanopy, Florida 32667                             West Palm Beach, Florida 33409
  VIA CM/ECF                                          VIA CM/ECF




                                                  3
